Citation Nr: 9932768	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  94-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 1945 to July 1945.

In July 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO), inter alia, denied entitlement to 
service connection for dysentery and hearing loss and 
determined that new and material had not been submitted to 
reopen the claims of entitlement to service connection for 
pulmonary tuberculosis (PTB) and malaria.  The veteran 
perfected an appeal therefrom.  

In October 1996, the Board of Veterans' Appeals (Board) 
affirmed the RO's action, thereby determining that service 
connection was not warranted and that new and material 
evidence had not been submitted to reopen the claims.  

In December 1996, the veteran filed a motion for 
reconsideration and in April 1997 that motion was denied.  
The veteran thereafter appealed to the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals) (hereinafter referred to as 
the Court).

In [redacted], a March 1999 memorandum 
decision, the Court affirmed the Board's determinations for 
the bilateral hearing loss, dysentery and malaria claims and 
vacated and remanded the decision as to the denial of 
reopening of the previously and finally disallowed claim for 
PTB.  

Consideration of the foregoing development, the only issue 
remaining on appeal is whether new and material evidence has 
been submitted to reopen the claim for service connection for 
PTB. 

Subsequent to the issuance of the April 1994 supplemental 
statement of the case, the record indicates that the Board 
received additional evidence, in the form of letters from the 
veteran with private treatment records and service medical 
records.  The private treatment records, however, are not 
relevant to the issue on appeal as they address unrelated 
disorders, and the service medical records are duplicates of 
those previously considered.  Accordingly, it is not 
necessary to refer this case to the RO for review and 
disposition.  See 38 C.F.R. § 20.1304(c) (1998).


FINDINGS OF FACT

1.  In an April 1971 decision, the Board denied entitlement 
to service connection for PTB.

2.  The evidence received since the Board's April 1971 
decision consists of duplicate service medical records, 
supporting statements, and additional medical reports.  
Included with the medical evidence are Insured's Statement 
and an undated medical statement received in September 1993, 
both indicating that the veteran initially received treatment 
for PTB in the last part of 1947 and had received treatment 
since that time.

3.  The newly submitted evidence bears directly and 
substantially upon the issue at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The claim of entitlement to service connection for PTB is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

5.  VA has fulfilled its duty to assist and obtained evidence 
necessary for an equitable disposition of the veteran's 
appeal.

6.  The medical evidence fails to show that the veteran's PTB 
is related to service.



CONCLUSIONS OF LAW

1.  Evidence received subsequent to the Board's April 1971 
decision, which denied service connection for PTB is new and 
material; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. §§ 3.156(a) (1998).

2.  The claim of entitlement to service connection for PTB is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's PTB was not incurred in service or 
aggravated by service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112(a)(3), 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.370(a), 3.374(c) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

The veteran asserts that service connection for PTB is 
warranted because the disease was incurred in service and he 
received treatment while in service.  Alternatively, the 
veteran also argues that his PTB manifested to a compensable 
degree within the presumptive period after service.  

VA law and regulation provides that service connection may be 
granted for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110.  Where a veteran served continuously for 
ninety days or more during a period of war, and PTB became 
manifest to a degree of 10 percent or more within three years 
of the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 
1112(a)(3), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

X-ray evidence alone may be adequate for grant of direct 
service connection for pulmonary tuberculosis.  When under 
consideration, all available service department films and 
subsequent films will be secured and read by specialists at 
designated stations who should have a current examination 
report and X-ray.  Resulting interpretations of service films 
will be accorded the same consideration  for service-
connection purposes as if clinically established, however, a 
compensable rating will not be assigned prior to 
establishment of an active condition by approved methods.  
38 C.F.R. § 3.370(a).

Diagnoses of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c).

In April 1971, the Board denied the veteran's claims for 
service connection for PTB.  The Board reasoned that the 
veteran's service medical records and processing affidavit 
were devoid of any evidence of PTB and although lay 
individuals and private physicians reported that the veteran 
had had PTB since service, there was no clinical record to 
substantiate such assertions.  The Board added that X-ray 
evidence of PTB in 1960 was too far removed from the 
veteran's active service to establish a relationship between 
PTB and service. 

Evidence of record at the time of the Board's April 1971 
decision included service medical and private medical 
records, statements, and hearing testimony.  The service 
medical records, including a July 1945 service physical 
examination report, show no findings associated with PTB, and 
in an Affidavit for Philippine Army Personnel dated in 
November 1946, the veteran indicated that he incurred no 
wounds or illnesses during service.

Treatment records from the Regional Health Office dated from 
July 1960 to June 1970 show X-ray impressions of PTB, minimal 
and suspected.  Otherwise, no other pertinent findings were 
reported.  A July 1970 certified statement from V. Luna 
Medical Center shows that the veteran's clinical records 
covering his confinement in July 1945 were transferred 
elsewhere and a VA document dated in July 1970 shows that the 
veteran was referred for free medical treatment for PTB, 
although legible findings were not noted.

The Board also considered a joint affidavit dated in October 
1950 and received by the RO in July 1970, in which D.L. and 
S.M. indicated that the veteran was physically fit prior to 
entering active service and a similarly dated affidavit, in 
which N.V. stated that he had treated the veteran in March 
1944 for back pain, chest pain, and vomiting of blood.  A 
statement from Z.C. attesting that the veteran contracted 
malaria in July 1943 and that in March 1944 the veteran was 
treated for chest and back pains, afternoon chills, and 
vomiting blood and a personal statement from the veteran 
dated in July 1970, in which he maintained that when given 
his discharge papers, an Army doctor told him that he had PTB 
and, consequently, he was given a certificate exempting him 
from the ROTC, were also considered.

Also considered were a July 1945 processing and 
identification slip showing that the veteran was examined in 
July 1945; a July 1970 affidavit from N.V. reiterating that 
he treated the veteran in March 1944 for chest pains and 
vomiting of blood and that he treated the veteran for PTB 
from July 14, 1945, to July 24, 1948; an August 1970 letter 
from F.P.Z., M.D., recalling that he had regularly treated 
the veteran for PTB from 1947 to 1949, and intermittently 
until 1962, but X-ray films and other records were not 
available as they were destroyed in a 1950 explosion; a 
Request for Information report received in September 1970 in 
which the Army informed the RO that in-service X-ray films 
were not available; and a September 1970 personal statement, 
wherein the veteran stated that he incurred PTB during active 
service and contrary to what was reported in the processing 
affidavit, he had told the processing officer about all 
wounds and illnesses incurred while in service.

A July 1970 outpatient treatment showing on physical 
examination the veteran's chest and lungs were negative on 
auscultation but reports of chest X-ray studies noted "PTB 
minimal; bilateral probably inactive"; copies of photographs 
of the veteran taken in 1940 and 1947 which, he claimed, 
showed that he was healthy during his "student days" and 
"sickly" thereafter; and the veteran's January 1971 hearing 
transcript, wherein he reiterated his belief that he incurred 
PTB during active service along with a personal statement 
dated in February 1971, in which the veteran referred to all 
of the evidence previously submitted in support of his claim, 
were also considered. 

As previously noted, in April 1971, the Board determined that 
service connection for PTB was not warranted.  Accordingly, 
that claim is final.  When the Board disallows a claim, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b).  The exception to this rule states 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  Because the 
1971 decision is final, the claim may not be reopened unless 
new and material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156(a).

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determination of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a).  "New" evidence "means evidence not previously 
submitted to agency decision makers ... which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim".  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, supra.  The Board must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., whether the 
newly-submitted evidence bears directly and substantially on 
the specific matter, and whether it is so significant that it 
must be considered to fairly decide the merits of the claim; 
second, if new and material evidence has been presented, 
immediately upon reopening the Board must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Board may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Id.; Winters v. West, 12 Vet. App. 203 (1999) (en banc); 
Justus v. Principi, 3 Vet. App. 510 (1992).

After the Board's April 1971 decision, the record, in part, 
shows that in July 1978, the veteran submitted a May 1978 
newspaper article entitled "5 US Army Vets Arrive Today" 
and in August 1978, he submitted a duplicate July 1945 
service physical examination and processing and 
identification slip. 

The veteran also submitted a personal statement, received in 
July 1993, in which he indicated that he incurred, among 
other things, PTB while in service and then noted a period of 
post-service hospitalization and stated that he was exempted 
from the ROTC due to, among other things, "weak lungs."  The 
veteran also submitted Blue Cross Insurance records dated in 
April and May 1993 showing a listing of the types of services 
provided and of covered charges; a July 1993 cardiac 
catheterization laboratory report; and a copy of a Roster of 
Troops and Special Combat Company.

The evidence of record also consists of a statement received 
in July 1993 from A.B, certifying that the veteran's current 
illnesses were related to service and documents from the 
Philippine Veterans Affairs Office certifying that the 
veteran's revised date of service recognition was in March 
1945.  

In Insured's Statements for Total and Permanent Disability 
Claims dated in November 1973 and February 1974 and received 
by the RO in September 1993, several attending Philippine 
physicians certified that PTB was diagnosed during physical 
examination.  They listed the last part of 1947 and February 
1974 as the first and last periods of treatment, 
respectively.  In a statement received by the RO in September 
1993, M.M., M.D., indicated that F.Z., M.D., initially became 
aware of the veteran's case in the late part of 1947 when the 
veteran's X-ray study showed PTB of fibro-caseous type below 
the clavicle and 3rd intercostal space right hemithorax.  
M.M. then stated that the veteran also received treatment 
from N.V., M.D., and thereafter had been under his care since 
1970.  

Also of record are medical reports and statements dated from 
August to September 1993 showing that the veteran received 
treatment for an unrelated disorder and a personal statement 
dated in October 1993, in which the veteran provided an 
accounting of evidence previously submitted and a 
chronological life history. 

In an affidavit received by the RO in February 1994, L.A. 
attested that the veteran's illnesses were due to excessive 
patrols, combat, constant lack of food supply, water, shelter 
and loud sounds of trash mortars.  He stated that he 
personally saw the veteran spitting up blood when coughing, 
which he believed were due to exposure to cold and 
exhaustion. 

A March 1995 statement with an attached prescription report 
and September 1995 statement from I.Y.K., M.D., noting that 
the veteran received treatment for unrelated disorders are 
also of record.

In a statement dated in September 1995, a private physician 
indicated that his office treated the veteran on September 
27, 1995 for several disorders including granulomatous lung 
disease, not active, and in November 1995, the veteran 
submitted duplicate copies of his service medical records and 
an August 1993 medical report from San Joaquin Community 
Hospital showing treatment for unrelated disorders.  In March 
and August 1999, the veteran also submitted statements with 
attached duplicate and unrelated evidence such as duplicate 
service medical records and an unrelated referral form from 
the Eye Surgery Center and report from Mercy General 
Hospital.  

After reviewing the above-referenced Insured's Statements 
dated in November 1973 and February 1974 and the undated 
medical statement from M.M., M.D., which was received in 
September 1993, the Board finds that new and material 
evidence has been submitted to reopen the veteran's claim.  
Regarding the aforementioned evidence, the Board finds that 
it is new in that it was not of record when the veteran's 
claim was denied April 1971.  Thus it is not cumulative and 
duplicative of evidence previously considered.  The Board 
also finds that the evidence is material, as it bears 
directly and substantially on the specific matter and is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  In 1971, although 
the Board recognized that lay individuals and private 
physicians reported that the veteran had PTB since service, 
it noted that there was no clinical record to substantiate 
such assertions.  The newly submitted medical evidence now 
indicates that the veteran received treatment for PTB within 
the applicable presumptive period subsequent to service and a 
private physician recalled that x-ray findings at that time 
confirmed the diagnosis of PTB.  In the undated statement 
received in September 1993, M.M. stated that he was aware of 
a 1947 x-ray study showing PTB and then noted that the 
veteran had received treatment for PTB since that time.  
Considering the foregoing evidence, and presuming its 
credibility, the Board finds that the evidence bears directly 
and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  As mentioned earlier, where a veteran 
served continuously for ninety days or more during a period 
of war, and PTB became manifest to a degree of 10 percent or 
more within three years of the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 
1112(a)(3); Cacalda v. Brown, 9 Vet. App. 261 (1996); Salong 
v. Brown, 7 Vet. App. 130, 132 (1994); 38 C.F.R. §§ 3.307, 
3.309.  

Considering the foregoing, the Board finds that the 
aforementioned medical evidence is new, in that it was not of 
record at the prior final disallowance and is not cumulative 
of other evidence of record and it is relative to and 
probative of showing that the veteran's disease is related to 
service.  See generally, Cacalda and Salong, all supra; 
Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. §§ 3.307, 
3.309.  Consequently, new and material evidence to reopen the 
veteran's claim for service connection for PTB has been 
submitted.

II. Due Process Considerations

As previously discussed, new and material evidence has been 
submitted to reopen the PTB claim.  Where new and material 
evidence has been submitted, if the claim is well grounded, 
the Board may evaluate the merits of the claim after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Elkins and Winters, all supra.

Subsequent to April 1971, the veteran's claim has not 
received initial RO review on a de novo basis.  It is 
acknowledged that in Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), the Court held that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider (1) whether the claimant has been given both 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and (2) 
whether, if such notice has not been provided, the claimant 
has been prejudiced thereby.  See also Sutton v. Brown, 9 
Vet. App. 553, 564 (1997); Curry v. Brown, 7 Vet. App. 59, 
66-67 (1994).  

Generally, Bernard stands for the proposition that the Board 
should not consider issues not considered by the RO decision 
on appeal, and if the Board does so, it should do so only 
with the full and informed participation of the appellant.  
Id.  In this case, however, the Board finds that additional 
development is not warranted and adjudication in the first 
instance will not prejudice the claimant's appeal or his 
enjoyment of any statutory and regulatory procedural right.  
Bernard, supra.  In the August 1993 statement of the case, 
although denied on a finality basis, the veteran was provided 
with adequate law and regulations and furnished reasons and 
bases associated with his case.

Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107.  In order for a 
claim to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498; Epps v. Gober, 
126 F.3d. 1464 (Fed. Cir. 1997).  For the limited purpose of 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

Here, the Board concludes that the veteran has met the 
initial burden of establishing a well-grounded claim.  The 
veteran has provided Insured's Statements and an undated 
medical statement from M.M., M.D., stating that he was 
initially treated for PTB in late 1947 after discharge from 
service and M.M. added that he was aware of X-ray studies 
demonstrating findings consistent with PTB.  The Insured's 
Statements coupled with M.M.'s statements creates a 
"plausible" basis that the veteran's claim is capable of 
substantiation.  See Cacalda, 9 Vet. App. 263; Salong, 7 Vet. 
App. 132.

Having determined that the veteran's claim of entitlement to 
service connection for PTB is well grounded, the Board must 
now promulgate a determination on the merits.  Elkins, 
Winters.

III.  Entitlement to service connection for PTB

At the outset, it is noted that once the veteran has 
established a well-grounded claim, VA has a duty to assist 
him in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  After reviewing the evidence of 
record, the Board is satisfied that all necessary evidence 
has been received to render an equitable decision in the 
veteran's appeal.  Id.  The duty to assist has been fulfilled 
and the veteran has been adequately apprised of his due 
process rights.  Id.

As previously noted, service connection may be granted for a 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease, see 38 U.S.C.A. § 1110, and 
where a veteran served continuously for ninety days or more 
during a period of war, and PTB became manifest to a degree 
of 10 percent or more within three years of the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112(a)(3); 38 C.F.R. §§ 3.307, 
3.309.

X-ray evidence alone may be adequate for grant of direct 
service connection for pulmonary tuberculosis.  38 C.F.R. 
§ 3.370(a).  Diagnoses of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. § 3.374(c). 

Upon reviewing the evidence, the Board finds that entitlement 
to service connection for PTB is not warranted.  The record 
fails to show that the veteran's PTB was incurred in service 
or aggravated by service.  In this regard, the Board notes 
that in spite of the veteran's assertions, the service 
medical records and the November 1946 Affidavit for 
Philippine Army Personnel are negative with respect to any 
complaints of or findings of PTB.  In addition, the service 
medical records are devoid of any x-ray studies confirming 
the presence of PTB.  38 C.F.R. § 3.370(a).  Although the 
veteran maintains that his PTB had its onset in service and 
has submitted supporting statements reasserting the 
foregoing, there is no medical evidence of record showing 
that the veteran's PTB had its onset in service or that he 
was treated for PTB while in service.  Thus, the evidence is 
in this regard is against the veteran's claim.  Salong, 
supra.

The evidence also fails to show that the veteran's PTB 
manifested to a compensable degree within three years 
subsequent to service.  With respect to this matter, the 
Board acknowledges the presence of affidavits from N.V. and 
Z.C., stating that they treated the veteran for vomiting of 
blood in March 1944 and F.Z., stating that he regularly 
treated the veteran for PTB from 1947 to 1949.  The Insured's 
Statements dated in November 1973 and February 1974 and 
undated statement from M.M., maintaining that the veteran 
initially received treatment for PTB late in 1947 and that he 
had received treatment since that time are also acknowledged.  
Nevertheless, the evidence still fails to show that the 
veteran's PTB manifested to a compensable degree within the 
applicable presumptive period subsequent to service.  Indeed, 
38 C.F.R. § 3.371(a) (1998) states that presumptive service 
connection for PTB may be established through evidence of 
activity on comparative study X-ray films showing the disease 
within the 3-year presumptive period.  Id.  However, in this 
case, the record is completely devoid of any x-ray films 
showing such findings at that time.  Additionally, although 
the record contains several statements from private doctors 
noting that diagnoses of PTB were made within the 3-year 
presumptive period and that they recalled reviewing x-ray 
studies substantiating the foregoing, VA regulation provides 
that "diagnoses of active PTB by private physicians on the 
basis of their examination, observation or treatment will not 
be accepted to show the disease was initially manifested 
after discharge from service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374(c).  Here, no 
such corroborating evidence is of record.  Instead, the 
record shows that x-ray impressions of PTB were initially 
documented in July 1960, more than thirteen years after the 
veteran's discharge from service.  From this evidence, the 
record fails to show that the veteran's PTB manifested to a 
compensable degree within three years subsequent to service.  
Thus, entitlement to service connection on this basis is not 
warranted.  See Tubianosa v. Derwinski, 3 Vet. App. 180 
(1992); Salong, supra; 38 C.F.R. §§ 3.371(a), 3.374(c).

Regarding the veteran's assertions set forth on appeal, 
maintaining that his PTB had its onset in service or, 
alternatively, manifested to a compensable degree within the 
requisite time period thereafter, as well as the supporting 
statements submitted reaffirming the foregoing, it is noted 
that while the veteran and his witnesses can attest to visual 
symptoms, such as vomiting blood and coughing, displayed by 
the veteran in and subsequent to service, because the record 
is devoid of any service department; VA physician diagnosis; 
or private physician diagnoses corroborated by clinical, X-
ray, laboratory, or hospital records, their statements alone 
cannot establish entitlement to service connection.  Further, 
to the extent that their statements propose to etiologically 
relate the veteran's symptoms to service, it is noted that 
the veteran and his witnesses, as lay persons, are not 
competent to render such opinions.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Tubianosa and Salong, both supra; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

After carefully considering all of the evidence of record and 
analyzing its weight and credibility, the Board finds that 
the probative and persuasive evidence of record is against 
the veteran's claim and not in equipoise.  38 U.S.C.A. 
§ 5107(b).  The medical evidence fails to provide a service 
department diagnosis of PTB, VA physician's diagnosis of PTB, 
or a private physician's diagnosis of PTB that is 
corroborated by supporting clinical data.  As such, the 
preponderance of the evidence is against the veteran's claim 
and entitlement to service connection for PTB has not been 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.374.  The veteran's 
appeal is denied.


ORDER

New and material evidence to reopen the claim of service 
connection for PTB has been submitted, the appeal is granted 
to this extent.


The claim of entitlement to service connection for PTB is 
well grounded.

Entitlement to service connection for PTB is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

